DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/01/2022 details claims 1, 3, and 9-11 as being amended and claims 2, 12 and 17-32 as being cancelled.
The drawings filed 08/01/2022 obviate the previously indicated objections of the same.
The amendments to the claims is sufficient in overcoming the previously indicated prior art rejections.
Further grounds of rejection, necessitated by the amendment, are presented below.
Response to Arguments
Applicant’s arguments with respect the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant traverses the interpretation of “powder deposition system” under 35 USC 112 (f) in that, according to applicant, the phrase “does recite sufficient structure to perform the recited function of powder deposition when read in view of the disclosure as a whole” (Remarks, page 10).
Applicant’s assertion appears to be merely conclusory and does not provide any reasoning behind the manner in which the “powder deposition system” limitation recites sufficient structure to perform the claimed function.  Absent persuasive evidence to the contrary, the examiner maintains that the aforementioned limitation properly invokes interpretation under 35 USC 112 (f).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2022 was filed after the mailing date of the Non-Final Office Action on 05/02/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “build plate heater” in claim 4 and the “build plate sensor” in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The examiner understand that the replacement Drawing sheet filed 03/18/2022 sought to overcome the instant objection (which was originally detailed in the Final Office Action, filed 01/26/2022).  The examiner recommends indicated the aforementioned limitations in a manner which does not involve new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "powder deposition system" in claim 1.
Specifically, the limitation that recites “a powder deposition system configured to deposit a powder layer along an upper surface of the build volume...”.  The claim limitation uses a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (i.e., system).  The generic placeholder is modified by functional language, and is linked by the linking phrase “configured to”.  The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  Paragraph [0021] of the published specification states that “a powder deposition system (e.g., a powder recoater arrangement)”.  Paragraph [0023] of the published specification mentions “the recoater blade”.
Use of the word “means” (or “step”) in a claim with functional language
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4, 6-7, 9, 11, 13-16, and 33-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (U.S. 2010/0006228), hereinafter Abe, in view of Pieger et al. (U.S. Publication 2020/0263978), and in further view of Swaminathan et al. (U.S. Publication 2016/0368055).
Regarding claim 1, Abe teaches an additive manufacturing system (para. 0001; “fabricating a three-dimensional lamination object with the use of a light beam irradiated to sinter or melt powder material for solidification thereof”) comprising: 
a build plate (Figures 1 and 3; base plate 11) (para. 0063; “to form thereon a lamination object”); 
a powder containment shroud (shaping section 10 including elevator frame 12 “which surrounds the periphery of the base 10 and is driven to move up and down by an elevator driving means in the form of a linear driving mechanism”-para. 0064) (para. 0064; “elevator frame 12 has a sufficient thickness at a portion around the base 11 such that a space of sufficient height is formed on the base within the confined of the elevator frame when the elevator frame 12 is raised relative to the base 11”) displaceable in a vertical direction (“up and down”) (See Figures 3B and 3C) relative to the build plate (11), 

    PNG
    media_image1.png
    597
    679
    media_image1.png
    Greyscale

Figure 3(c) of Abe
wherein the shroud (10/12) extends in the vertical direction (annotated vertical arrows) from a plane (annotated above; The “plane” taken as the upper surface of the build plate 11) including the build plate, the shroud cooperating with the build plate to define a build volume (volume occupied by powder 8) above the build plate (11), wherein the shroud extends at least partially around a boundary of the build volume (as shown above.  Shroud 10/12 defines the outer boundary of the build volume and extends around the boundary); wherein the build volume is configured to contain a volume of powder (powder 8), and wherein the shroud is configured to be indexed in the vertical direction during a build process (as recited in paragraph 0064) (See also paragraphs 0071-0072; “elevator frame 12 is lifted by a predetermined extent so that the supply and the smoothing of the powder 8 are made to prepare the second powder layer on the first powder layer (and the cured layer)” and “The steps of lifting the elevator frame 12 to prepare a fresh powder layer and irradiating the light beam L to the predetermined portion of the layer to form the cured layer are repeated to fabricate the three-dimensional object 9 of intended shape as a lamination object on the shaping plate on top of the base 11.”); 
a powder deposition system (powder supply section 15 “composed of a powder supplier (not shown) for supplying powder on to the elevator frame, a supplier blade 16 disposed above the top face of the elevator frame…”; Para. 0065) configured to deposit a powder layer along an upper surface of the build volume (para. 0070; “blade 16 is driven to move horizontally to supply the powder 8 onto the base 11 and smoothen the same so as to form the first powder layer,”), wherein the powder deposition system is vertically displaceable relative to the build plate (Paragraphs 0070-0072; blade 16 is driven to supply powder 8 onto the build plate 11, after which beam L is irradiated to sinter the supplied powder.  Then, elevator frame/shroud 12 is lifted in the vertical direction and the supply of powder occurs again to make a second layer.  Beam L is, again, used to irradiate the second layer.  The steps of lifting, supplying, and irradiating repeat until the object 9 is completely formed.  This implies that blade 16 is displaced vertically relative to the build plate 11); and 

    PNG
    media_image2.png
    452
    432
    media_image2.png
    Greyscale

Figure 1 of Abe

an optics assembly (optical unit 2) configured to direct laser energy (para. 0062; “irradiating a light beam L”) from one or more laser energy sources (para. 0068; “The optical unit 2, which irradiates the light beam L for sintering the powder 8, includes a light source 21 composed of a laser oscillator, a collecting lens, and a scan mechanism 22 composed of a galvanometer for deflecting the light beam L to direct it to the intended points or portions. In the illustrated embodiment, the scan mechanism 22 has its portion fixed to a side of the spindle head 32 with the scan mechanism 22 being connected to the light source 21 by way of an optical fiber 23. The light source 21 is realized by a carbon dioxide gas laser (500 W output power) or Nd:YAG laser (500 W output power) when the iron powder is utilized.”) towards the build volume (Fig. 1), wherein exposure of the powder layer to the laser energy melts at least a portion of the powder layer (para. 0066; “the powder material 8 may be inorganic (metal or ceramic) powder or organic (plastic) powder that can be solidified into a cured layer by exposure to the light beam irradiated from the optical unit 2.”) (para. 0070; “irradiating the light beam L from the optical unit 2 located above the shaping section 10 to a portion intended to be cured, thereby sintering the powder 8 to form the curd layer”) (Abstract; “…an optical unit which irradiates a light beam to an intended portion of a powder layer so as to sinter or melt for solidifying the portion into a cured layer…”).
Abe teaches each claimed limitation, as detailed above, and further teaches the build plate (11) being vertically supported (via table 30) (See Figures 1 and 3). Abe is silent on the build plate being supported by two or more support columns, wherein each support column comprises a heater.

    PNG
    media_image3.png
    358
    334
    media_image3.png
    Greyscale

Pieger is directed toward measuring a cylinder arrangement in a machine for the additive manufacturing of three-dimensional objects (paragraph [0002]; See Figure 2, above, base element 13).  Pieger teaches using two or more support columns (32, which allow for tilting-para. 0088) for vertically supporting a build plate (base element 13).
Pieger teaches that using the adjusting support columns (32) allows for tilting of the base element in order to correct for deformation that can occur during preheating of the powder material (para. 0021 and 0075).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe with Pieger, by adding to the supporting of the build plate of Abe with the teachings of Pieger, in order to allow for tilting of the base element in order to correct for deformation that can occur during preheating of the powder material (para. 0021 and 0075).
The combination of Abe and Pieger, teaches each claimed limitation except for the support columns comprising a heater.


    PNG
    media_image4.png
    332
    770
    media_image4.png
    Greyscale

Figure 1 of Swaminathan

Swaminathan teaches that it is known in the art of additive manufacturing systems (Para. 0002) (Figure 1, AM system 100 including build plate/platen 106 to support the object being fabricated, dispenser assembly 104 to deposit a layer of powder 124 over the platen, and energy source 110 to cause fusing-para. 0024) (Figure 1 also shows first layer 115a, and second layer 115b of powder being supported on build plate 106) for the build plate build to be supported by two or more support columns (148a and 148b), wherein each support column comprises a heater (heaters 147b and 147c heat, respectively, walls 148a and 148b-para. 0056).
The advantage of combining the teachings of Swaminathan is that for in doing so would provide support structures for the build plate, which include respective heaters that cooperate to increase the temperature of the build plate, thereby enabling each deposited layer of material to be process more quickly (para. 0056).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe, as modified by Pieger, with Swaminathan, by adding to the support columns of Abe, with the teachings of Swaminathan, in order to provide support structures for the build plate which include respective heaters that cooperate to increase the temperature of the build plate, thereby enabling each deposited layer of material to be process more quickly (para. 0056).
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
Swaminathan teaches a controller (112) operatively coupled to each heater (147a,c), wherein the controller (112) is configured to independently set a temperature set point for each heater to adjust a temperature profile along each support column (148a,b) (para. 0027; “controller 112 receives data from and transmits data to the subsystems of the AM system 100. The controller 112 can further process that data to generate instructions for the subsystems. By successively depositing powder, removing powder, and fusing the powder on the platen 106, the AM system 100 can fabricate a part having complex geometries and features. The controller 112 of the AM system 100 can receive and use computer aided design (CAD) data corresponding to the part to generate and transmit instructions to the various subsystems of the AM system 100.”) (Para. 0056; “…controller 112 can control an amount of power delivered to the energy source 110 to impart sufficient energy to melt the first feed material without melting the second feed material. In this way, the energy source 110 can be configured to provide a smaller temperature increase to the deposited material to selectively melt the first feed material. Transitioning through a small temperature difference can enable each deposited layer of feed materials to be processed more quickly. For example, the base temperature of the platen 106 can be about 1500° C and the energy source 110 can be triggered to impart energy to cause a temperature increase of about 50° C”) (Controller 112 is implicitly disclosed as controlling each heater and that controller 112 receives data, or input parameters, and controls the various subsystems, including the heaters, accordingly).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe with Swaminathan, by adding to each heater of Abe, as modified, with the controller of Swaminathan, in order to an automatic means for controlling the heaters to a desired, or predetermined, temperature.
Regarding claim 4, the primary combination, as applied to claim 3, teaches each claimed limitation.
	Swaminathan teaches a build plate heater (para. 0056; “platen 106 can be heated by an embedded heater 147a to a base temperature that is below the melting points of both the first and second feed materials…The heaters 147a, 147b, 147c can cooperate to increase the base temperature of the platen 106.”) operatively coupled to the controller, wherein the controller is configured to set a temperature set point for the build plate (as detailed above).
Regarding claim 6, the primary combination, as applied to claim 3, teaches each claimed limitation including for a build plate sensor operatively coupled to the controller, wherein the build plate sensor is configured to determine an orientation of the build plate.

    PNG
    media_image5.png
    292
    167
    media_image5.png
    Greyscale

Pieger teaches a build plate sensor (camera 21, paragraph [0076] and Fig. 1) operatively coupled to the controller, wherein the build plate sensor is configured to determine an orientation of the build plate (“[t]he measuring data obtained can be used to correct the position and/or orientation of the base element before the start of manufacturing of a three-dimensional object, and/or to adapt a subsequent process of the additive manufacturing of a three-dimensional object at the determined position, orientation, and/or shape of the base element”, paragraph [0013]).
Pieger teaches that the base element corresponds to reference number 13 (paragraph [0075]).  As Pieger teaches measuring the orientation of the base element 13, it logically follows that Pieger also teaches measuring the orientation of the build plate.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe, as modified above, by adding to the controller and build plate of Abe, with the teachings of Pieger, in order allow easy determination of the tilt (i.e., two tilt angles) without further assumptions (para. 0022).
Regarding claim 7, the primary combination, as applied to claim 6, teaches each claimed limitation.
Swaminathan, as detailed above in claim 3, teaches the controller adjusting the temperature profile along each support column to adjust a length of each support column (the adjusting a length of each support column is considered met as the adjusting the temperature profile along each support column would adjust, inherently, the length of the support column in that the support columns necessarily possess a coefficient of thermal expansion which would cause elongation or contraction upon applied temperature profile.  For instance, heating the support columns to a sufficient temperature would cause the support columns to expand).
Pieger teaches the build plate sensor (camera 21, paragraph [0076] and Fig. 1) determining that the orientation of the build plate is different than a level orientation (“[t]he measuring data obtained can be used to correct the position and/or orientation of the base element before the start of manufacturing of a three-dimensional object, and/or to adapt a subsequent process of the additive manufacturing of a three-dimensional object at the determined position, orientation, and/or shape of the base element”, paragraph [0013]).
Pieger teaches the controller configured to adjust in response to the build plate is different than a level orientation (control device 25 “one or more measurement patterns or corresponding control commands for controlling the scanner optical system 19 for measuring the base element 13 are programmed”, paragraph [0081]).  As Pieger teaches a controller that issues control commands in response to the correct the tilting of the base element, it logically follows that Pieger teaches the controller configured to adjust in response to the build plate is different than a level orientation.
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation including the build plate being mounted on a fixed plate underlying the build plate, and each support column is attached to the fixed plate (The primary combination proposed adding to the bottom side of build plate 11 of Abe with the support columns of Swaminathan.  Here, the build plate 11 is connected to table 30 such that table 30 is fixed relative to the build plate.  The combination would produce an arrangement in which the support columns extend from the bottom surface of the build plate to the table 30).
Regarding claim 11, the primary combination, as applied to claim 1, teaches each claimed limitation including each support column extending from a base of the additive manufacturing system (The primary combination proposed adding to the bottom side of build plate 11 of Abe with the support columns of Swaminathan.  Here, the build plate 11 is connected to table 30. The combination would produce an arrangement in which the support columns extend from the bottom surface of the build plate to the table 30).
The primary combination also teaches an intermediate plate and two or more secondary support columns extending between the intermediate plate and the base.
Pieger teaches support columns (heater within the upper piston part 12a, Fig. 2, reproduced below) extending from an intermediate plate (middle piston part 12b, Fig. 2) to support the build plate (base element 13, Fig. 2), and further comprising two or more secondary support columns (three adjusting elements 32, paragraph [0088] and Fig. 2) extending between the intermediate plate (middle piston part 12b, Fig. 2) and a base of the additive manufacturing system (lower piston part 12c, paragraph [0088] and Fig. 2).

    PNG
    media_image3.png
    358
    334
    media_image3.png
    Greyscale

Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe, as modified above, with Pieger, by adding to the support columns and base of Abe, with the teachings of Pieger, in order allow the setting of a tilt of the intermediate plate relative to the base in two horizontal axes (para. 0088).  Such an arrangement would allow for the tilting of the build plate in two horizontal axes.
Regarding claim 13, the primary combination, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image3.png
    358
    334
    media_image3.png
    Greyscale

Pieger teaches a seal (seal 30) located around at least a portion of the build plate (13) and configured to engage the shroud (14) to contain the powder within the build volume (para. 0086; “piston 12 has an upper piston part 12a on which the base element 13, here a substrate 13a, is arranged and fastened on the upper side. The upper piston part 12 has a powder seal 30, with which a gap to the base body 14 is closed, so that powdery material cannot penetrate, or can penetrate only in very small quantities, further downward into the construction cylinder arrangement 11.”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe, as modified above, with Pieger, by adding between the build plate and shroud of Abe, with the teachings of Pieger, in order provide a means for preventing powder from escaping the build chamber.
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation.  Abe further teaches wherein the optics assembly (2) is configured to be vertically displaceable (Figure 1 and para. 0063; “optical unit 2 is attached to the headstock 31. In the illustrated embodiment, the spindle head 32 is movable along X-axis and Z-axis”) relative to the build plate (11).
Regarding claim 15, the primary combination, as applied to claim 14, teaches each claimed limitation.  Abe further teaches wherein each of the shroud (10/12), the powder deposition system (15/16), and the optics assembly (2) are attached to corresponding vertical stages (As detailed in claim 1, above, the linear drive mechanism drives the shroud and the powder deposition system vertically) (With respect to the optics assembly, Figure 1 and para. 0063 disclose that “optical unit 2 is attached to the headstock 31. In the illustrated embodiment, the spindle head 32 is movable along X-axis and Z-axis”).
Regarding claim 16, the primary combination, as applied to claim 14, teaches each claimed limitation.
Abe further teaches wherein the powder deposition system comprises a recoater system (supplier blade 16).
Regarding claim 33, the primary combination, as applied to claim 1, teaches each claimed limitation. 

    PNG
    media_image6.png
    358
    414
    media_image6.png
    Greyscale

Figure 3c of Abe 

Abe further teaches wherein the boundary is a side boundary of the build volume extending in the vertical direction from the build plate (as shown above.  The shroud 10/12 extends around the outer periphery and defines the outer boundary of the build volume.  This boundary is a side boundary, as shown, and extends in the vertical direction from the upper surface of the build plate 11).

    PNG
    media_image7.png
    358
    434
    media_image7.png
    Greyscale

Figure 3c of Abe
Regarding claim 34, the primary combination, as applied to claim 33, teaches each claimed limitation.	
Abe further teaches wherein a surface (annotated by the above arrows) of the shroud (10/12) oriented inwards towards the build volume (volume defined by powder 8) forms at least a portion of the side boundary (as shown).  

    PNG
    media_image8.png
    483
    617
    media_image8.png
    Greyscale

Figure 3c of Abe

Regarding claim 35, the primary combination, as applied to claim 1, teaches each claimed limitation.
Abe further teaches wherein the shroud extends (10/12) around at least a portion of the build plate (11).  
Regarding claim 36, the primary combination, as applied to claim 1, teaches each claimed limitation.
Abe further teaches wherein the shroud (10/12) extends from below the build plate to above the build plate (11) (As shown in Figure 3, above).  
Regarding claim 37, the primary combination, as applied to claim 1, teaches each claimed limitation. Abe further teaches wherein build plate (11) is configured to be stationary (build plate 11 is fixed to table 30-para. 0063) (build plate 11 is stationary relative to table 30).  
Regarding claim 38, Abe, as applied to claim 1, teaches each claimed limitation. Abe further teaches wherein the build volume is disposed within an interior of the powder containment shroud (As shown in Figure 3; the build volume is within an interior of shroud 10/12 and above the upper surface of the build plate 11).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Pieger et al. and Swaminathan, and in further view of Albrecht et al. (U.S. Publication 2015/0021379).
Regarding claim 5, the primary combination, as applied to claim 4, teaches each claimed limitation except, explicitly, for wherein the temperature set point for the build plate is different than at least one temperature set point for heaters of the support column.
Albrecht teaches that it is known in the art of additive manufacturing systems (para. 0001 and Fig. 1; heaters 42, 44, and 46 operatively coupled to controller 30) for the controller (30) to control the first and second heating devices (42, 44) independently, thereby enabling different temperatures (para. 0029).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe, as modified by Pieger and Swaminathan, with Albrecht, by adding to the controller functionality of Abe, as modified, with the controlling heaters independently of Albrecht, in order to independently control each heater, thereby allowing for different temperatures to be achieved. 
Regarding claim 8, the primary combination, as applied to claim 3, teaches each claimed limitation except for wherein at least one support column comprises two or more independently adjustable heaters operatively coupled to the controller.
Albrecht teaches that it is known in the art of additive manufacturing systems (para. 0001 and Fig. 1; heaters 42, 44, and 46 operatively coupled to controller 30) for the controller (30) to control the first and second heating devices (42, 44) independently, thereby enabling different temperatures (para. 0029).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe, as modified by Pieger and Swaminathan, with Albrecht, by adding to the controller functionality of Abe, as modified, with the controlling heaters independently of Albrecht, in order to independently control each heater, thereby allowing for different temperatures to be achieved. Furthermore, Albrecht teaches using two or more independently adjustable heaters operatively coupled to the controller, while Swaminathan teaches each support column including a respective heater.  Providing a support column with two or more heaters would amount to mere duplication of parts that has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04-VI-B.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Pieger et al. and Swaminathan, and in further view of Okazaki et al. (U.S. Publication 2020/0101669).
Regarding claim 10, the primary combination, as applied to claim 2, teaches each claimed limitation except as detailed below.
The primary combination proposes adding to the bottom side of build plate 11 of Abe with the support columns of Swaminathan.  Here, the build plate 11 is connected to table 30 such that table 30 is a base of the additive manufacturing system.  The combination would produce an arrangement in which the support columns extend from the upper surface table 30 towards the build plate 11.
The primary combination is silent on the base comprising at least one selected from the group consisting of a cooling plate and cooling channels.
Okazaki teaches that it is known in the art of additive manufacturing systems (para. 0003) (figures 1-2; build plate 41, recoater 23, powder holding space S, laser irradiation device 3 for sintering the powder layers) for a base (41c) to comprise at least one selected from the group consisting of a cooling plate and cooling channels (para. 0024; “…cooler 43b is, for example, a pipeline through which a cooling medium flows….”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Abe, as modified by Pieger and Swaminathan, with Okazaki, by adding to the base of Abe, as modified, with the cooling channels of Okazaki, in order to provide a means for adjusting the build plate temperature to a desirable temperature (para. 0024, the use of heater 43a and cooling channels 43b allow for a more precise temperature to be reached).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761